cca_2017022117324104 id uilc number release date from sent tuesday date pm to cc bcc subject re j issue ------------ my apologies for my delay on this but over the past week i have been working on this again particularly in light of the tax_court opinion in west 17th street llc v commissioner t c no date that case involved the rules for charitable_contributions under sec_170 through d specifically sec_170 requires a taxpayer to have received a contemporaneous written acknowledgment of a donation in order to claim the deduction but sec_170 provides that this is not required if the donee-organization files a return on such form and in accordance with such regulations as the secretary may prescribe that includes information required by f b the irs never finalized any regulations under sec_170 and therefore never prescribed a form or filing procedures however the donee-organization did file an amended form_990 with information about the petitioner’s gift the tax_court found that sec_170 was inoperable and that the petitioners could not take the deduction because they did not have the required acknowledgment in reaching this conclusion the court cited hillman and reasoned that a court’s usual role is to review the regulations an agency has issued not to conjure what regulations might look like had they been promulgated in addition the court emphasized that the language in f d was a permissive delegation of rulemaking authority and the fact that there were no cases in which the language may prescribe resulted in a finding of a self-executing statute the court also found that the legislative_history of the provision did not indicate a self-executing statute because it acknowledged concerns associated with donee returns the majority opinion did not cite to the international multifoods case at all one of the concurrences did mention that case but mostly to criticize the imprecise test of delving into extra-statutory sources such as the entrails of committee reports floor statements and blue books given the nature of the rulemaking authority in sec_163 i am comfortable with the conclusion in your original memo that the statute is clear and controls the outcome further the regulatory authority in that section is permissive in a way that is similar to f d and allows for but does not require a discretionary exercise of rulemaking authority your reliance on hillman is appropriate particularly in light of the permissive language of the statute and the lack of an indication in the legislative_history that congress intended the service to modify the definition of adjusted_taxable_income let alone to modify it to include the items at issue in your case if you have any questions about this or would like to discuss please let me know i am generally available tomorrow except between and eastern thanks ------------- ---------------------- -------------------------------------- ------------- -------------------------------------- -------------------------------- --------------------
